FILED
                             NOT FOR PUBLICATION                            JAN 24 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 13-10033

                Plaintiff - Appellee,             D.C. No. 2:12-cr-01966-ROS

  v.
                                                  MEMORANDUM*
JORGE ROBLES-RETIZ, a.k.a. Jorge
Robles,

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                     Ancer L. Haggerty, District Judge, Presiding**

                             Submitted January 21, 2014***

Before:         CANBY, SILVERMAN, and PAEZ, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Ancer L. Haggerty, Senior United States District
Judge for the District of Oregon, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                               13-10033
       Jorge Robles-Retiz appeals from the district court’s judgment and

challenges his guilty-plea conviction and 36-month sentence for reentry of a

removed alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California,

386 U.S. 738 (1967), Robles-Retiz’s counsel has filed a brief stating that there are

no grounds for relief, along with a motion to withdraw as counsel of record. We

have provided Robles-Retiz the opportunity to file a pro se supplemental brief. No

pro se supplemental brief or answering brief has been filed.

      Robles-Retiz has waived his right to appeal his conviction and sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                    13-10033